Citation Nr: 1501202	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-285 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period between April 12, 1993 and August 21, 2001.

2.  Entitlement to an effective date earlier than August 22, 2001 for the grant of a 100 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Jill M. Williamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.  His DD Form 214 reflects that he received a number of awards, including the Combat Medical Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC., which, in pertinent part, granted service connection for PTSD, with a 50 percent evaluation, effective June 30, 1998.  An April 2002 rating decision granted a 100 percent evaluation for PTSD, effective August 22, 2001.  

In an April 2004 decision, the Board granted an effective date of September 15, 1997 for the award of service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2005 Joint Motion for Remand (JMR), the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the Board's decision which denied an effective date earlier than September 15, 1997 for the grant of service connection for PTSD be vacated and remanded.  The Court granted the motion by Order in November 2005.

In a September 2006 decision, the Board assigned an effective date of April 12, 1993 for the grant of service connection for PTSD.  In the same decision, the Board remanded the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD for the issuance of a Statement of the Case (SOC).  In an April 2007 rating decision, the RO effectuated the Board's decision and assigned a 50 percent evaluation for PTSD, effective April 12, 1993.  In June 2007, following issuance of an April 2007 SOC, the Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD.  The Veteran also subsequently perfected an appeal with respect to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD from April 12, 1993.

In a July 2012 decision, the Board denied the issues of an evaluation in excess of 50 percent for PTSD for the period between April 12, 1993 and August 21, 2001 and the issue of an effective date earlier than August 22, 2001 for the grant of a 100 percent rating for PTSD.  The Veteran appealed the July 2012 decision to the Court.  By order dated February 2014, the Court granted a JMR, vacating the July 2012 Board decision for these issues and remanding the case for compliance with the terms of the JMR.

With respect to the present claims, the Veteran provided testimony before a Decision Review Officer (DRO) at the RO in February 2008 and before the undersigned Acting Veterans Law Judge in August 2011.  Transcripts of the hearings are of record.

In September 2008, jurisdiction of the Veteran's claims file was transferred to the RO in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the February 2014 JMR, the parties agreed that the Board did not address favorable evidence of record regarding the Veteran's social impairment and sustained unemployability prior to 2001.

The identified evidence includes May 2000 and October 2008 statements from a treating social worker which address the severity of the Veteran's PTSD prior to 2001 and the Veteran's failure to establish mutually satisfying relationships.  Social Security Administration (SSA) records associated with the claims file in February 2009 reveal the Veteran earned no more than $6,136 per year between 1995 and 2002 and earned nothing between 1991 and 1994 and in 1997.  Lay testimony from the Veteran at the August 2011 Board hearing reveals he was mostly unemployed from 1992 to 1998 and lost employment as a result of confrontations with supervisors.  Lastly, an August 2001 VA medical director's statement noted the Veteran had not been able to work for many years and PTSD problems have been expressed by continued isolation, lack of trust, and failure to establish mutually satisfying relationships.

After review of these specified records, the Board finds that a remand is necessary to obtain an additional VA medical opinion regarding the nature and severity of the Veteran's occupational and social impairment due to his service-connected PTSD prior to August 22, 2001.  Such development will assist the Board in assessing the Veteran's social impairment and sustained unemployability for deciding the issue of an evaluation in excess of 50 percent for PTSD for the period between April 12, 1993 and August 21, 2001.

Since any associated development with the above issue may impact the issue of an effective date earlier than August 22, 2001 for the grant of a 100 percent rating for PTSD, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the latter claim must also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran's entire claims file to a VA physician to assist in determining the severity and manifestations of his PTSD for the period between April 12, 1993 and August 21, 2001.  All efforts made should be documented and incorporated with the record.

Based on review of the evidence for the period between April 12, 1993 and August 21, 2001, the VA physician should: (1) comment upon the presence or absence, and the frequency or severity, of all symptoms of PTSD; and (2) provide an opinion as to whether the Veteran's service-connected PTSD resulted in (a) occupational and social impairment with reduced reliability and productivity; (b) occupational and social impairment with deficiencies in most areas, such (for example only) as work, family relations, judgment, thinking, or mood due to psychiatric symptomatology; or (b) total occupational and social impairment, and to the extent possible indicate when the level of severity found to exist began.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review, to include a copy of this remand and February 2014 JMR.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


